In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered January 4, 1980, which was in favor of defendants upon the trial court’s dismissal of the complaint at the close of the evidence, at a jury trial. Judgment reversed, on the law, and a new trial granted, with costs to abide the event. This record presented an issue of fact which should have been determined by the jury. Hopkins, J. P., Damiani, Martuscello and Weinstein, JJ., concur.